Citation Nr: 0639672	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-35 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility on January 7, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision by the Department 
of Veterans Affairs (VA) James A. Haley Veteran's Hospital in 
Tampa, Florida.

In May 2005, the veteran testified during a hearing before 
the undersigned at the RO.

In January 2005, the veteran raised the issue of service 
connection for a lumbosacral strain.  As that issue has not 
been completely adjudicated, it is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran was enrolled in the VA health care system at the 
time the emergency treatment was furnished, but he had not 
received medical services under 38 U.S.C. Chapter 17 within 
two years before January 7, 2002.


CONCLUSION OF LAW

The requirements for eligibility for payment or reimbursement 
of emergency medical treatment received in a non-VA facility 
on January 7, 2002, have not been met.  38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-17.1005 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the claimant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).

Through a June 2003 letter, VCAA notice was provided.  While 
this notice was provided after the initial adjudication, the 
timing deficiency was remedied by readjudication of the claim 
after the notice was issued.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

There is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim of entitlement to payment or reimbursement of 
emergency medical treatment in a non-VA facility on January 
7, 2002.  Hence, the duties to notify and assist imposed by 
the VCAA are not applicable to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 
16 Vet. App. 129, 132 (2002).



II.  Analysis

The veteran seeks payment or reimbursement for emergency 
services rendered for non-service-connected conditions in a 
non-VA facility on January 7, 2002, under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1002.

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

        (1)  The emergency services were provided in a 
hospital emergency department or a similar facility 
providing emergency care;
        
        (2) A prudent layperson would have reasonably 
expected that delay in seeking immediate medical 
attention for the initial evaluation and treatment would 
have been hazardous to life or health;
        
        (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would 
not have been considered reasonable by a prudent 
layperson;
        
        (4) The care beyond the initial emergency 
evaluation and treatment was for a continued medical 
emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or 
other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran;
        
        (5) The veteran was enrolled in the VA health care 
system at the time the emergency treatment was furnished 
and had received medical services under 38 U.S.C. 
Chapter 17 within two years before the non-VA emergency 
treatment;
        
        (6) The veteran is financially liable to the non-VA 
provider of the emergency treatment;
        
        (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency 
treatment;
        
        (8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case 
of an accident or work-related injury; and
        
        (9) The veteran is not eligible for reimbursement 
under 38 U.S.C. § 1728, which applies primarily to 
emergency treatment for a service-connected disability. 
(Eligibility under § 1728 is neither claimed nor 
apparent from the record; there is no service-connected 
disability.)
        
38 C.F.R. § 17.1002.

Primarily at issue in this case is the fifth element, and in 
particular, whether the veteran had received VA medical 
services within two years preceding the emergency medical 
treatment.
 
The facts of this case are not in dispute.  On January 7, 
2002, the veteran experienced severe chest pain.  En route to 
the hospital, the veteran's daughter telephoned the James A. 
Haley Veteran's Hospital, which was 30+ miles away, and was 
instructed to take the veteran to the nearest hospital.  The 
veteran had not suffered a heart attack, but was admitted 
overnight at a non-VA facility.  The next day the veteran 
left the non-VA facility and sought treatment at a VA 
facility.

The James A. Haley Veteran's Hospital denied payment or 
reimbursement for the emergency medical treatment rendered on 
January 7, 2002, because the veteran had not received VA 
medical care within 24 months preceding the emergency medical 
care.

While it may be true that the veteran was enrolled in the VA 
health care system at the time the emergency medical 
treatment was furnished, he had not received medical services 
under 38 U.S.C. Chapter 17 within two years before January 7, 
2002.  In fact, the veteran testified that he had enrolled in 
the VA program and was given an identification card.  He was 
then placed on a waiting list.

Records show that the veteran began receiving treatment 
and/or VA medical services on January 8, 2002.  In addition, 
the veteran also participates in Medicare, a "health-plan 
contract," see 38 C.F.R. § 17.1001(a)(2), which in this case 
would bar reimbursement. 38 C.F.R. § 17.1002(g).

While the Board acknowledges the veteran's argument, the 
legal criteria governing the payment or reimbursement of 
emergency medical treatment in a non-VA facility for a non-
service-connected disability are clear and specific; and the 
Board is, regrettably, bound by them.

The veteran does not dispute that he had not received VA 
medical care within 24 months preceding the January 7, 2002 
emergency medical treatment.  Eligibility for reimbursement 
for emergency medical treatment requires both enrollment in 
the VA health care system and medical treatment under 
38 U.S.C. Chapter 17 within two years preceding the emergency 
medical care.  38 U.S.C.A. § 1725(b).  The facts pertinent to 
this matter are not in dispute, and the law is dispositive.  
Accordingly, the appeal is governed by the laws and 
regulations governing the payment or reimbursement of medical 
services.  As the law is dispositive of the veteran's claim 
for payment or reimbursement for emergency medical treatment, 
the claim must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of emergency medical 
treatment in a non-VA facility on January 7, 2002, is denied.


____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


